MollisON, Judge:
The appeals for reappraisement enumerated in the attached schedule relate to certain marble articles or so-called table tops which were manufactured in and exported from Italy to the United States in 1955, 1956, and 1957.
Counsel for the parties have submitted the appeals for decision upon stipulated facts which establish that the proper basis for ap-praisement of the merchandise is foreign value, as defined in section 402 (c), Tariff Act of 1930, as amended by the Customs Administrative Act of 1938, and that such value, in each instance, was the invoiced unit value, plus 3 per centum, packed.
Judgment will be rendered accordingly.